DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements submitted on September 27, 2021, September 23, 2021, September 17, 2021 and April 6, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Status
In the April 4, 2021 submission, claims 1-18 were presented for consideration.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kratky et al., US Patent Application Publication No. 200/0260923 (filed September 9, 2005, hereinafter KRATKY).

As per claim 1, KRATKY teaches of a method for the preparation of baby formula comprising,
processing homogenized active baby formula ingredients in a baby formula standardization process (see par. 82 and 85: whereby the active baby formula ingredients are standardized to ensure that a predetermined acceptance criteria is achieved, wherein the mixture is standardized, homogenized and process through HTST));
monitoring data generated by a standardization device during said baby formula product standardization process (see par. 85-86: system monitors both the temperature and pH balance during processing via standardized tools, and report results to the manufacturing program to ensure predetermined [standardized] levels are maintained);
compiling said data into a historic record of said manufacturing process (see par. 69: system captures/records processing data, maintain records over time, and subsequently use the data for future processing);
	analyzing the historic record to provide a comparative analysis against the predetermined acceptance criteria (see par. 85-86: several parameters are examined and compared during a variety of phases/steps during processing,  (e.g., the system monitors temperature and pH levels, compares the captured data to predetermined standardization levels and protocols, and confirm correct levels or adjust operations to ensure conditions are met)); and 
	taking corrective action on said baby formula standardization process, wherein said corrective action comprises modifying the baby formula standardization process, whereby the homogenized active baby formula ingredients are transformed into a standardized batch (see par. 57, 86, 90: throughout the manufacturing process, processing steps are constantly monitored, compared and adjusted to ensure standards are met, wherein during the transformation in a standard batch, steps are taken to maintain a level of standardization during the transfer of material).

As per claim 2, KRATKY further teaches of the method of claim 1, wherein the monitoring is continuous (see par. 85-86: system ensures continuous monitoring during processing to ensure operations and intermediary steps concur with processing protocols (e.g., temperatures and pH levels are monitored and ensured to remain at standardized levels; components and elements of the system undergo a sterilization process to ensure cleanliness, etc.)).

As per claim 3, KRATKY further teaches of the method of claim 1, wherein the monitoring is semi-continuous (see par. 24, 29 and 34: different steps and processes are examined to ensure predetermined [standardized] levels are met, requiring interim evaluation and processing as a defense against product or process corruption, and provide a safeguard that predetermined standardization levels are maintained).

As per claim 4, KRATKY further teaches of the method of claim 1, wherein the monitoring is part of a quality control protocol (see par. 82, 86: the quality of products used are evaluated and constantly monitored to ensure the end-product meets predetermined nutritional standards (e.g., sterilization of initial equipment and components, acidity of composition, sterility of solutions, etc.)).

As per claim 5, KRATKY further teaches of the method of claim 1, wherein the device is a standardization tank (see par. 24, 29, 85 and 89: mixing based on a sterile equipment and standardized processes).

As per claim 6, KRATKY further teaches of the method of claim 1, wherein the device is a modular cleanroom (see par. par. 24, 29 and 34: in an effort to eradicate bacteria and harmful agents, processing occurs in a clean and sterile environment, wherein the tools and equipment involved in the process undergo a sterilization process).

As per claim 7, KRATKY further teaches of the method of claim 1, wherein the device is a powder blender (see par. 69 and 78-80: system uses formulation blending and homogenization during processing).

As per claim 8, KRATKY further teaches of the method of claim 1, further comprising adding an excipient to the homogenized active baby formula ingredients (see par. 12 and 79: during processing, the mixture is homogenized based on protocol).

As per claim 9, KRATKY further teaches of the method of claim 1, further comprising adding a plurality of excipients to the homogenized active baby formula ingredients (see par. 56: infant formulas are subject to a variety of ingredients to produce a homogenous emulsion).

As per claim 10, KRATKY further teaches of the method of claim 8, wherein the excipient is selected from the group consisting of DHA, EPA, or ARA (see par. 98: containers holding one of the specialty lipids  (e.g., DHA, ARA, plurality of oils, etc.) used in product formulations).

As per claim 11, KRATKY further teaches of the method of claim 9, wherein the excipient is selected from the group consisting of DHA, EPA, ARA, vitamins, mineral, or carrageenan (see par. 98: containers holding one of the specialty lipids  (e.g., DHA, ARA, various oils, etc.) used in product formulations).

As per claim 12, KRATKY further teaches of the method of claim 1, further comprising a manufacturing execution system (MES) integrated into the standardization process to monitor the data generated during the standardization process (see par. 2-5: system employs a manufacturing process which prepares, monitors and optimizes the production of infant formula).
	
As per claim 13, KRATKY further teaches of the method of claim 12, wherein the MES monitors pH (see par. 86: during processing, the pH levels are monitored, wherein the final composition is adjusted to a required acidity level).

As per claim 14, KRATKY further teaches of the method of claim 12, wherein the MES monitors temperature (see par. 85: during processing, the temperatures are monitored, wherein HIST is brought within a standardized level).

As per claim 15, KRATKY further teaches of the method of claim 12, wherein the MES monitors fat concentration (see par. 79, 82 and 86: fat concentration is monitored respective of mixture and processing product).

As per claim 16, KRATKY further teaches of the method of claim 12, wherein the MES monitors additional of the excipient (see par. 90: a mixture of inactive flavorings and colorings are added to improve likability of an end product (e.g., appeal/improve the taste and look of a product).

As per claim 17, KRATKY further teaches of a non-transitory computer memory having computer executable instructions which when executed in a baby formula manufacturing environment performs the method of claim 1 (see par. 69, 76, 85-86 and 100: computer implemented method for capturing data, performing comparable analysis, controlling and adjusting operations to ensure standardized results and executing the manufacturing of the method noted in claim 1 above).

As per claim 18, KRATKY further teaches of a kit comprising the non-transitory computer memory having computer executable instructions of claim 17 (see par. 76 and 100: computerized instructions used to perform the analysis, control and manufacturing of the computer-implemented method noted in claim 17 above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wright et al., US Patent Application Publication No. 2015/0079235 and Mitchell et al, US Patent Application Publication No. 2008/0241339, teach of a computer-implemented method of manufacturing hemp to produce milk and power-based products using standardized procedures and processes. 

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

	/MOHAMMAD ALI/            Supervisory Patent Examiner, Art Unit 2119